Citation Nr: 1704146	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for bilateral sensorineural hearing loss, effective January 1, 2012 to January 23, 2014, to include consideration of whether the reduction to a 50 percent rating was proper.

2.  Entitlement to a rating in excess of 60 percent for bilateral hearing loss prior to January 1, 2012, and a rating in excess of 50 percent from January 1, 2012 to January 23, 2014.

3.  Whether termination of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective on January 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945.  

This matter came to the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which reduced the disability rating for bilateral hearing loss from 60 to 50 percent, effective January 1, 2012, and terminated TDIU also effective from January 1, 2012.  

In his substantive appeal (VA Form 9), received in November 2013, the Veteran requested a videoconference hearing before the Board.  By letter, dated in June 2016, the Veteran was advised that he was scheduled for a hearing on August 9, 2016.  However, on June 20, 2016, the Veteran requested that his hearing be cancelled.  See 38 C.F.R. § 20.704 (e) (2016).  

In a February 2014 rating decision, the RO denied Veteran's attempt to reopen his claim of entitlement to service connection for a left knee disorder.  A notice of disagreement (NOD) with that determination was received in February 2014.  A statement of the case (SOC) was issued in September 2014.  However, in a statement in support of claim (VA Form 21-4138), dated in September 2014, the Veteran withdrew his appeal as to the issue of service connection for a left knee disorder.  Therefore, that issue is not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

FINDINGS OF FACT

1.  On the VA audiology examination conducted in July 2009, the Veteran's hearing acuity was Level IX in the right ear and Level IX in the left ear.  

2.  On the VA audiology examination conducted in November 2010, the Veteran's hearing acuity was Level VIII in the right ear and Level VIII in the left ear.  

3.  On the VA audiology examination conducted in April 2011, the Veteran's hearing acuity was Level VI in the right ear and Level VII in the left ear.  

4.  In a June 2011 rating decision, the RO proposed to reduce the rating for the bilateral hearing loss from 60 percent to 50 percent.  

5.  In an October 2011 rating decision, the RO implemented the reduction to 50 percent for the bilateral hearing loss disability, effective January 1, 2012, based on the audiometric results from the November 2010 and April 2011 VA audiology examinations.  

6.  The RO's decision to reduce the rating for bilateral hearing loss, from 60 percent to 50 percent, was made in compliance with applicable due process laws and regulations, and it was supported by the evidence contained in the record at the time of the reduction.  

7.  The October 2011 rating decision also implemented the termination of a TDIU, effective January 1, 2012; the Veteran was notified of the final rating action terminating his benefits on October 14, 2011.  

8.  There was no clear and convincing evidence of actual employability at the time the Veteran's TDIU was terminated on January 1, 2012.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for bilateral hearing loss prior to January 1, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2016).  

2.  The criteria for restoration of a 60 percent rating for bilateral hearing loss, during the period from January 1, 2012 to January 23, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).  

3.  The criteria for a disability rating in excess of 50 percent for bilateral hearing loss, during the period from January 1, 2012 to January 23, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2016).  

4.  The criteria to terminate the Veteran's TDIU rating, effective January 1, 2012, were not met; therefore, the criteria for restoration of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.343 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2010, March 2011, and June 2011.  

Inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105 (e)-(i), that are applicable to reductions in ratings.  38 C.F.R. § 3.105 (e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105 (e).  

As will be discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105 (e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this appeal have been accomplished.   

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2016).  

As will be explained below, the Board is restoring entitlement to TDIU, and therefore, as to that claim, any defect in the VA duties to notify or assist is rendered harmless.  


II.  Factual background & Analysis-Reduction/restoration and increase.

The issues listed on the title page of the instant document originated in a claim for a rating higher than 60 percent for bilateral hearing loss, received by VA in October 2010.  At that time a 60 percent rating was in effect and had been since March 21, 2009.  The RO reduced the rating so that it was rated 50 for the period from Jnauary 1, 2012 to January 23, 2014.  The RO later increased the rating to 100 percent effective January 23, 2014.  TDIU was in effect beginning April 21, 2009.  The RO terminated the TDIU, with the termination effective January 1, 2012.  Bilateral hearing loss is the Veteran's only disability for which service connection has been established.  

First, the Veteran is also seeking restoration of a 60 percent disability rating for bilateral hearing loss during the period from January 1, 2012 to January 23, 2014.  

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the VA Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  Under 38 C.F.R. § 3.105 (e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105 (i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

The Board concludes that the procedural requirements for reduction have been satisfied in this case.  In an August 2009 rating decision, the RO increased the Veteran's evaluation from 50 percent to 60 percent disabling, effective April 21, 2009.  The RO issued a rating decision proposing a reduction of the Veteran's 30 percent evaluation for bilateral hearing loss in the June 2011 rating decision.  The Veteran and his representative were notified of that proposal by a letter dated in June 2011, their right to request a hearing, and informing the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  The Veteran did not request a hearing or respond to the letter within 60 days.  The RO then took final action on the reduction in October 2011, notified the Veteran of the action in October 2011; and made the reduction effective from January 1, 2012.  As such, the proper procedures were followed.  The next issue is whether the RO properly reduced the evaluation based on the evidence.  

In this case, the 60 percent rating was in effect from April 21, 2009, to December 31, 2011, less than 5 years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c) (2016).  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).  The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In evaluating service-connected hearing impairment under the provisions of Diagnostic Code 6100, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  

The Rating Schedule establishes the eleven auditory acuity levels and is currently located at 38 C.F.R. § 4.85, Diagnostic Code 6100.  This rating criteria was in effect prior to January 1, 2012, the effective date of the reduction.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a) (2016).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b) (2016).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85 (c) (2016).  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d) (2016).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e) (2016).  

The Rating Schedule also takes into account exceptional patterns of hearing impairment.  Consequently, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the higher numeral designation for hearing impairment from Table VI or Table VIa will be applied.  38 C.F.R. § 4.86 (a) (2016).  

Alternatively, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will determine from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b) (2016).  

Historically, in a rating action in October 2007, the RO granted service connection for bilateral hearing loss and assigned a 50 percent rating, effective May 15, 2007; subsequently, in an August 2009, the rating for bilateral hearing loss was increased from 50 percent to 60 percent, effective April 21, 2009.  

That increase as based on a July 2009 VA contracted compensation and pension examination.  That examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
75
80
80
LEFT

75
80
80
90

This averaged to 73.75 for the right ear and 78.75 for the left ear.  Speech audiometry revealed speech recognition ability of 44 percent in the right ear and of 36 percent in the left ear.  This yields Roman numeral IX for the right ear and Roman numeral IX for the left ear by application of Table VI.  This also fits the exceptional pattern of hearing loss from § 4.86(a) and application of Table VIA but application of Table VIA yields lower Roman numerals.  Table VII then yields a disability rating of 60 percent.  The examiner commented that the Veteran had severe sensorineural hearing loss.  The examiner also commented that the effect of the condition on the Veteran's usual occupation is negligible as the Veteran is retired, and the effect of the condition on his daily activity is severe.  

In October 2010, the Veteran filed a claim for an increased rating for his bilateral hearing loss (VA Form 21-526b).  Submitted in support of the claim were VA progress notes dated from April 2008 to September 2010, which show that the Veteran received follow up evaluation for his hearing loss.  The Veteran had to have his hearing aids repaired.  

In conjunction with his claim, the Veteran was afforded a VA Audiological evaluation in November 2010.  It was noted that the Veteran has been furnished hearing aids as well as a special phone.  The Veteran noted that his hearing had declined in the past year; he reported difficulty hearing in all situations.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

80
85
90
100
LEFT

80
85
95
100

This then averages to 88.75 (89) for the right ear and 90 for the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 52 in the left ear.  The diagnosis was bilateral hearing loss.  Application of Table VI and Table VIA yielded Roman numerals no higher than VIII for the right ear and VIII for the left ear.  Application of Table VIII then yields a rating of 50 percent.  The examiner stated that the Veteran had a severe sensorineural hearing loss in the right ear, and a profound sensorineural hearing loss in the left ear.  The examiner stated that the effect of the condition on the Veteran's daily activity consisted of difficulty communicating and hearing in all situations.  

On the occasion of a subsequently audiological evaluation in April 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

65
80
75
75
LEFT

65
70
70
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 60 percent in the left ear.  The pertinent diagnosis is bilateral hearing loss.  The examiner noted that the Veteran had severe sensorineural hearing loss in the right and left ears.  The examiner further noted that the Veteran's usual occupation was not affected by his condition.  He stated that the effect of the condition on the Veteran's daily activity was severe difficulty hearing in all situations on a daily basis.  

The April 2011 audiological examinations showed Level VI hearing for the right ear and Level VII hearing for the left ear.  38 C.F.R. § 4.85 Table VI (2016).  Such findings would be compatible with a 50 percent disability rating under Diagnostic Code 6100.  

The examination results just discussed show improvement in the Veteran's hearing loss disability.  Therefore, restoration of the higher 60 percent rating, effective January 1, 2012 to January 23, 2014, is not warranted.  

In summary, given the results shown in November 2010 and April 2011-the only valid evidence demonstrating the severity of the Veteran's hearing impairment during the time period in question and shows improvement of the Veteran's hearing from the earlier examination results.  The RO appropriately determined that no more than a 50 rating for bilateral hearing loss was assignable from January 1, 2012 to January 23, 2014.  In this regard, the Board emphasizes that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board (like the RO) has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Accordingly, the Board concludes that the reduction in rating from 60 percent to 50 percent was appropriate, and that the criteria for restoration of the 60 percent rating from January 1, 2012 are not met.  

Next, the Board concludes that during this period the preponderance of evidence is against any rating higher than 50 percent.  

Because the claim was received October 2010, the relevant temporal focus begins October 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant evidence for the period from October 2009 to January 1, 2012 is also that listed above, along with evidence from Dr. Peter Gutschenritter, dated in December 2011, indicating that the Veteran's hearing had not improved; rather, he stated that the Veteran's hearing had clearly worsened in the past 6 months.  Dr. Gutschenritter noted that the Veteran's daughter reported that she had been unable to communicate with him by phone despite the use of an amplified telephone ordered by his audiologist in September 2010.  It was noted that the Veteran has been using an amplified telephone system for at least 3 years.  Unfortunately, they no longer provide him any assistance with hearing.  Dr. Gutschenritter noted that the Veteran's daughter reported that he can't hear anything intelligibly; in order to communicate with him, she brings her laptop to his home and types what she wants to say, he reads it and then responds.  She also noted that, when they go to a restaurant, she has to sit right next to him and yell in his ears, but he still can't understand the conversation.  She stated that it is very sad because he can't understand anything in conversation.  He has to accept that he is left out when people are talking around him.  Dr. Gutschenritter concluded that the state of the Veteran's hearing makes it impossible for him to handle matters by phone or in person; the doctor stated that he is unable to work.  

The effect of the Veteran's hearing loss as explained by Dr. Gutschenritter is not inconsistent with the examination reports already discussed.  However, the letter does not provide a basis for a higher schedular rating because the schedular rating is based on the results of puretone thresholds and speed discrimination scores.  Extraschedular consideration is disused further along in this decision.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a rating in excess of 60 percent for bilateral hearing loss prior to January 1, 2012, must be denied.  

Significantly, as noted above, a VA audiological evaluation in November 2010 shows a right ear puretone decibel loss of 88.75 with speech recognition of 64 percent.  This corresponds to a numeric designation of Level VIII hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2016).  He had a left ear average puretone decibel loss of 90 with speech recognition of 52 percent.  These findings are consistent with Level VIII hearing in the left ear.  These combined numeric designations result in a rating of 50 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2016).  

Because the Veteran's pure tone thresholds for his right and left ears are 55 decibels or more at each of the four specified frequencies, the provisions of 38 C.F.R. § 4.86 (b) are for application.  Under Table VIa, the right ear pure tone threshold average of 89 warrants a Roman numeral designation of VIII, and the left ear pure tone threshold average of 90 warrants a designation of VIII.  When combined, the numeric designations still result in a 50 percent rating.  

Additionally, the Veteran's VA examination in April 2011 shows a right ear puretone decibel loss of 74 with speech recognition of 68 percent.  This corresponds to a numeric designation of Level VI hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2016).  He has a left ear average puretone decibel loss of 70 with speech recognition of 60 percent.  These findings are consistent with Level VII hearing in the left ear.  These combined numeric designations result in a rating of 30 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2016).  As with the November 2010 examination, the Veteran's pure tone thresholds for his right and left ears are 55 decibels or more at each of the four specified frequencies, the provisions of 38 C.F.R. § 4.86 (b) are for application.  However, the numeric designations still result in no more than the 60 percent rating.  

In light of the findings reported above, there are no audiological evaluation results of record indicating a higher level of hearing loss than that which was assigned during the period prior to January 1, 2012.  Consequently, a rating in excess of 60 percent for the Veteran's bilateral hearing loss is not warranted prior to January 1, 2012.  

For the period beginning in January 2014, the only significant evidence is the results of the January 23, 2014 audiological examination.  Those results include pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

90
105
105
105
LEFT

100
105
105
105

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 0 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.  The examiner stated that the Veteran is completely deaf for all practical purposes; he further noted that hearing aids are of minimal benefit.  

It was this examination report that led to the 100 percent rating effective since the date of the examination.  There is no evidence to factually ascertain that the criteria for a schedular 100 percent rating were met prior to the January 23, 2014 examination.  

For these reasons, the Board concludes that the preponderance of evidence is against assigning ratings higher than those already assigned during any portion of the period on appeal.  The appeal must therefore be denied as to restoration of the 60 percent rating for the period in question and as to a higher rating under the schedular criteria for rating hearing loss for any period on appeal.  
Now the Board turns to whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is warranted and concludes that it is not.

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (1) (2016).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran reported having difficulty hearing and communicating; he was issued hearing aids and special telephones.  These symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  Moreover, the Veteran has not asserted, and the Board has not found, any reason to doubt the accuracy of the audiological examinations.  As the Veteran's hearing loss was appropriately measured, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent, prior to January 1, 2012, and a rating in excess of 50 percent from January 1, 2012 to January 23, 2014, for bilateral hearing loss.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board addresses whether the TDIU should have been terminated.

With respect to the issue of entitlement to a TDIU, the Veteran disagrees with the termination of his TDIU as he remains unemployable as a result of his service-connected bilateral hearing loss.  

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16 (b).  

When TDIU was granted to the Veteran in the August 2009 rating action in this case, it was granted under 38 C.F.R. § 4.16 (a) as, in light of the 60 percent evaluation granted therein for bilateral hearing loss, the Veteran met the percentage standards as set forth in 38 C.F.R. § 4.16 (a).  Essentially, when the Veteran's rating for bilateral hearing loss was reduced from 60 to 50 percent effective from January 1, 2012, TDIU was also discontinued from that date, based upon consideration of the rating reduction alone (failure to meet the percentage standards under 38 C.F.R. § 4.16 (a)).  

Standards for termination of a TDIU rating are found at § 3.343(c) and that is the provision that specifically addresses termination of TDIU.  These provisions provide that in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105 (e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).  

By way of history, in an August 2009 rating decision, the RO granted entitlement to a TDIU, effective April 21, 2009.  At the time of the August 2009 rating decision granting a TDIU, the Veteran was service connected for bilateral hearing loss, rated as 60 percent disabling.  

In a June 2011 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected bilateral hearing loss, from 60 percent to 50 percent.  As a result, in the same rating decision, the RO proposed to discontinue entitlement to TDIU.  

In an October 2011 rating decision, the RO discontinued entitlement to a TDIU, effective January 1, 2012, finding that the Veteran no longer met the disability criteria for being totally disabled due to service-connected disabilities and was no longer considered totally disabled due to service-connected disabilities.  

The record reflects that the RO has complied with the due process requirements of 38 C.F.R. § 3.105 (e) in its discontinuation of the TDIU award.  With respect to whether the evidentiary requirements for terminating the TDIU have been met, the Board notes that caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343 (c).  

Significantly, the Board notes that, during a VA examination in November 2010, the examiner stated that the effect of the condition on the Veteran's usual occupation was not applicable because he was not working; however, the effect of the condition on daily activity was difficulty communicating and hearing in all situations.  During a subsequent VA examination in April 2011, the examiner stated that the functional impairment from the Veteran's hearing loss was a severe inability to hear and communicate on a daily basis; it causes him great difficulty with his wife and other family members he needs to communicate with.  The examiner stated that the Veteran's usual occupation was not affected by his condition; however, the effect of the condition on daily activity was severe difficulty hearing in all situations on a daily basis.  An Aid and attendance examination was also conducted in April 2011, at which time it was noted that the Veteran had an established diagnosis of bilateral hearing loss and was wearing bilateral hearing aids.  The examiner further noted that the Veteran had decreased hearing, was unable to hear the TV and cannot hear things across the room.  

Of record is a statement from Dr. Peter Gutschenritter, dated in December 2011, indicating that the Veteran's hearing had not improved; rather, he stated that the Veteran's hearing had clearly worsened in the past 6 months.  The details of this statement were listed earlier in this document.  

This evidence is not clear and convincing evidence of actual employability.  It actually provides evidence in the other direction - that of unemployability.  Other evidence of record does not meet the criteria of clear and convincing evidence of actual employability.

As noted above, to discontinue the award of a TDIU, the pertinent regulation requires that there is clear and convincing evidence of actual employability.  In light of the evidence cited above, the Board finds that none of the evidence before the RO at the time of the October 2011 decision even suggested that the Veteran was actually employable.  While the April 2011 examiner stated that the Veteran's usual occupation was not affected by his condition, he did note that the effect of the condition on daily activity was severe difficulty hearing in all situations on a daily basis; and, there is no evidence of actual employability.  Moreover, the Veteran was not working at that time so he had no usual occupation.   In the December 2011 statement, Dr. Gutschenritter stated that the Veteran is unable to work.  

The Board is aware that for the period in question the Veteran's only service connected disability, hearing loss, was rated at 50 percent and the Board is not restoring the higher 60 percent rating.  The Board is also aware that under § 4.16(a) the Veteran would not meet the criteria for awarding a TDIU but rather, if it was an award of TDIU at issue, such grant would fall under § 4.16(b).  However, the issue before the Board is whether requirements for terminating TDIU were met, a fundamentally different question.  The sole regulation addressing that question is § 3.343.  Moreover, § 3.343 is specific to the termination question while § 4.16 is not.  Section 3.343 is controlling for the specific issue before the Board, not § 4.16.  

Accordingly, the Board concludes that the criteria for terminating the Veteran's TDIU were not met and restoration of TDIU, from January 1, 2012, is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 60 percent for bilateral hearing loss, prior to January 1, 2012, is denied.  

Entitlement to the restoration of a 60 percent rating for bilateral hearing loss, from January 1, 2012 to January 23, 2014, is denied.  

Entitlement to a rating in excess of 50 percent, during the period from January 1, 2012 to January 23, 2014, is denied.  

As the termination of the veteran's TDIU effective January 1, 2012, was improper, restoration of TDIU from that date is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


